Citation Nr: 1122548	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-35 757	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for allergic reaction to penicillin, claimed as a skin condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran's widow and his daughter testified at a hearing before the undersigned Veterans Law Judge as to the three service connection claims on appeal in October 2010.  However, as discussed below, VA received notification that the Veteran died in July 2010, and this appeal on the merits must be dismissed due to lack of jurisdiction.  

In that same communication, the Veteran's widow requested to continue the claims that were pending at the time of the Veteran's death, on behalf of his estate.  As also discussed below, certain individuals are eligible to be substituted as the appellant for purposes of processing a claim to completion.  Further, a claim for substitution will also be construed as a claim for accrued benefits.  The Board does not have jurisdiction to make determinations regarding these claims in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2010).  Rather, such determinations must be made by the agency of original jurisdiction (AOJ).

Accordingly, a claim for substitution and/or accrued benefits by the Veteran's widow has been raised by the record.  As these claims have not yet been adjudicated by AOJ, the Board has no jurisdiction over them.  Therefore, these claims are referred to the AOJ for appropriate action.


FINDINGS OF FACT

In July 2010, after the case was certified to the Board for appeal, VA received notification that the Veteran died in July 2010, and such fact has been verified.  


CONCLUSION OF LAW

Due to the death of the Veteran, as the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  In particular, the issues of service connection for PTSD, service connection for hypertension, and service connection for allergic reaction to penicillin (claimed as a skin condition) were certified to the Board for appeal in May 2009.  Thereafter, in July 2010, VA received notification from the Veteran's widow that he had passed away.  As such, these issues were under the Board's jurisdiction at the time of the Veteran's death.  

However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the Veteran, as the appellant, and it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

As noted above, a claim by the Veteran's widow for substitution and/or accrued benefits has been referred to the AOJ for appropriate action.


ORDER

The appeal is dismissed.




		
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


